Name: Commission Regulation (EEC) No 2947/93 of 26 October 1993 determining the extent to which applications lodged in July 1993 for import licences for certain pigmeat products under the regime provided for by the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria and Finland, of the other part, can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 93 Official Journal of the European Communities No L 266/15 COMMISSION REGULATION (EEC) No 2947/93 of 26 October 1993 determining the extent to which applications lodged in July 1993 for import licences for certain pigmeat products under the regime provided for by the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria and Finland, of the other part, can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1156/93 of 12 May 1993 laying down detailed rules for the application in the pigmeat sector of the regime provided for by the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria and Finland, of the other part ('), and in particular Article 4 (4) thereof, Whereas the applications for import licences lodged for the period 1 October to 31 December 1993 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full , but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 October to 31 December 1993 submitted pursuant to Regulation (EEC) No 1156/93 shall be met as referred to in Annex. Article 2 This Regulation shall enter into force on 27 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 117, 13 . 5. 1993, p. 11 . No L 266/16 Official Journal of the European Communities 27. 10 . 93 ANNEX Group No Percentage of acceptanceof import licences submitted Al 100,00 A2 100,00 A3 100,00 F1 100,00 F2 100,00 F3 100,00